t c memo united_states tax_court herbert l mitchell deceased and ella marie mitchell petitioners v commissioner of internal revenue respondent docket no filed date john d steffan for petitioners alan r peregoy for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency of dollar_figure in petitioners’ federal income taxes for and by amendment to answer asserted an increase in the deficiency of dollar_figure fora total of dollar_figure we must decide whether petitioner ella marie mitchell petitioner is entitled to relief from liability for the deficiency under the provisions of sec_6015 c or the sole assignment of error in the petition in this case was respondent’s failure to grant petitioner relief under sec_6013 during the pendency of the case congress repealed sec_6013 and enacted sec_6015 as a substitute the parties subseguently filed additional memoranda addressing the effect of new sec_6015 on the instant case the parties agree that sec_6015 rather than sec_6013 applies to the proceedings and respondent has conceded that petitioner should be treated as having made any elections she may be eligible to make under sec_6015 as if made in the petition findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and attached exhibits at the time of filing the petition petitioner resided in washington d c her husband petitioner herbert l mitchell mr mitchell is deceased the mitchells had been married for years prior to mr mitchell’s death in date and had raised four children petitioner worked in ' references to sec_6015 are to that section as added to the internal_revenue_code by the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 all other section references are to the internal_revenue_code in effect for the year in issue the district of columbia school system for years as a teacher and a counselor additionally for years she operated a beauty salon which employed one other person who tended the salon while petitioner was working at the school petitioner did not maintain the beauty salon’s books or payroll personally instead she engaged others to do so at the time of his death mr mitchell was a teacher and the director of federal programs for the charles county maryland board_of education mr mitchell managed the family’s finances he made the decisions with respect to major purchases and investments paid the bills and engaged an adviser to help him prepare the tax returns at the beginning of petitioner and mr mitchell had three children in college and a fourth living at home they were paying tuition and other expenses of the children in college they were barely able to pay the family’s bills their house was in need of substantial repairs mr mitchell had been a member of the teachers’ retirement_system of the state of maryland retirement_system until he transferred to the teachers’ pension system pension system the retirement_system is a qualified defined_benefit_plan under sec_401 requiring mandatory nondeductible employee contributions and the trust maintained as a part of the plan is exempt from taxes under sec_501 the state of maryland also maintained the pension system another qualified defined_benefit_plan under sec_401 and the trust maintained under that plan is also tax exempt under sec_501 sometime in early mr mitchell became interested in transferring from the retirement_system to the pension system he contacted the maryland state retirement and pension systems requesting an estimate of the amount of a refund he would receive upon such a transfer the letter he received in response to his request dated date informed mr mitchell that the estimated transfer refund would be dollar_figure the letter noted that this refund would be subject_to taxation when received the letter further stated that the internal_revenue_service had ruled that the transfer refund was not eligible for a rollover into another eligible_retirement_plan either as a partial_distribution or as a lump sum distribution in addition the letter advised mr mitchell that he should review the tax consequences of receiving the transfer refund with his tax adviser or with the internal_revenue_service petitioner did not see this letter on date mr mitchell elected to transfer from the retirement_system to the pension system as a result he received a transfer refund distribution in the form of two checks dated date totaling dollar_figure he initially deposited these checks into a bank and later invested the proceeds in u s treasury securities he did not roll over the proceeds into an individual_retirement_account ira petitioner and mr mitchell received two forms 1099-r from the state of maryland indicating that the taxable_portion of the transfer refund distribution was dollar_figure petitioner was aware of the timing and amount of the transfer refund distribution and knew that mr mitchell had purchased treasury securities with the proceeds in date and for approximately months thereafter petitioner was suffering from shingles the severity of which caused her to be bedridden at various times and absent from work for extended periods in march of mr mitchell died suddenly as the result of a pulmonary embolism sometime shortly after date petitioner contacted mr emerson browne the family’s longtime tax adviser concerning the preparation of a federal_income_tax return she provided mr browne with the records she could find including the forms 1099-r issued by the state of maryland with respect to the transfer refund distribution she did not find and therefore did not provide to mr browne the letter from the maryland state retirement and pension systems that had advised mr mitchell that the transfer refund was potentially subject_to taxation whether rolled over or not not having seen this letter mr browne believed that in order to avoid current tax on the transfer refund distribution mr mitchell should have rolled it over within days of the distribution into an eligible_retirement_plan such as an ira he learned from petitioner that this had not been done notwithstanding the failure to execute a timely rollover mr browne advised petitioner to effect a rollover by opening tra’s with the proceeds from the distribution he did not advise her that a rollover would be ineffective because untimely rather he told her to roll over the proceeds and referred her to a financial adviser for that purpose at the end of date with the assistance of the financial adviser recommended to her by mr browne petitioner sold the treasury securities and opened four separate ira’s---two with initial investments of dollar_figure and two more in the initial_amount of dollar_figure or a total of dollar_figure she also placed dollar_figure in a non-ira account with an investment service bringing her total amount invested including the ira’s to dollar_figure in june or date mr browne prepared a joint federal_income_tax return on behalf of petitioner and her deceased husband the return reflected the receipt of the transfer refund distribution of dollar_figure the return as filed included forms 1099-r issued by the state of maryland reflecting that dollar_figure of the transfer refund was fully taxable however the return itself indicated that only dollar_figure of the distribution was taxable an attached schedule showed tax-free_rollover treatment of dollar_figure as invested in a qualified_plan at the time she signed the return petitioner did not understand the tax consequences of the transfer refund distribution or the purpose of the rollover she was advised to effect she did not ask why a relatively small amount of the entire distribution was taxable she relied upon mr browne her tax adviser in concluding that the amount of the distribution treated as taxable on the return was correct when she signed the return she was not aware that the treatment of the distribution thereon was incorrect she was not aware that her failure to treat dollar_figure of the distribution as taxable_income would give rise to a deficiency after signing the return petitioner made expenditures from the various ira accounts she had created with the proceeds of the distribution among other things she made repairs and improvements to her residence she paid down the mortgage she paid her family’s medical bills she made gifts to her children and her mother and she paid off her children’s college loans and credit card balances for various family members her spending over the years through totaled more than dollar_figure she also established a_trust for her children in the amount of dollar_figure during the examination and appeals phase of the instant case petitioner submitted to respondent a copy of the previously filed joint federal_income_tax return however the copy included a counterfeit form 1099-r prepared by mr browne but purporting to be from the state of maryland indicating that only dollar_figure of the transfer refund distribution was taxable opinion the question before us is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 commonly referred to as innocent spouse relief the parties do not dispute that dollar_figure of the transfer refund must be included in income petitioner seeks relief under sec_6015 c and f from the liability for tax attributable to the failure to include in income the taxable_portion of the transfer refund distribution we hold that she is not entitled to such relief in our recent court-reviewed case cheshire v commissioner t c we discussed the history of old sec_6013 and new sec_6015 in detail and we do not repeat that discussion here sec_6015 provides as follows in general ---under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and eb the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the requirements of subparagraphs a through e are stated in the conjunctive that is a taxpayer must satisfy all of them to be entitled to relief under sec_6015 there is no dispute in the instant case that petitioner satisfies a and eb that is that she made a joint_return with her husband and that an appropriate election for relief has been made respondent however contends that petitioner fails to satisfy subparagraphs b c and d in accordance with cheshire v commissioner supra we find that she does not satisfy subparagraph c -- - cheshire like the instance case involved omitted income in that case the taxpayer’s spouse received and failed to report retirement distribution proceeds the taxpayer was aware of the receipt and amount of the distribution we held that a taxpayer who has actual knowledge of the underlying transaction such as the fact of the receipt of income and the amount thereof does not satisfy the requirement set out in sec_6015 c see cheshire v commissioner supra at slip op pincite in the instant case petitioner had actual knowledge of the underlying transaction she was aware that the distribution had been received and she was aware of the amount thus under the standard established in cheshire she does not satisfy sec_6015 c because petitioner does not satisfy sec_6015 c we need not address whether she satisfies sec_6015 b or d she is not entitled to relief under sec_6015 b the statute offers a second opportunity for relief in sec_6015 which provides as follows in general --except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual’s liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency because petitioner knew about the entire transfer refund distribution she also is not entitled to an apportionment of relief under sec_6015 properly allocable to the individual under subsection d thus sec_6015 allows a taxpayer who is eligible and so elects to limit his or her liability to that portion of a deficiency that is properly allocable to the taxpayer as provided in sec_6015 there is no dispute that no portion of the deficiency would be properly allocable to petitioner under sec_6015 the dispute here is whether petitioner may elect the application of sec_6015 sec_6015 lists the criteria for electing the application of subsection c sec_6015 a and b lay out eligibility and timing requirements for the election respondent has conceded that petitioner satisfies these requirements the dispute in this case centers on subparagraph c which provides as follows c election not valid with respect to certain deficiencies ---if the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d such election shall not apply to such deficiency or portion this subparagraph shall not apply where the individual with actual knowledge establishes that such individual signed the return under duress respondent concedes petitioner meets the requirement of sec_6015 a as a result of mr mitchell’s death and that an election should be deemed to have been made in the petition thus we are faced with the same question under sec_6015 c that we addressed in cheshire namely whether respondent has demonstrated that petitioner had actual knowledge of any item giving rise to a deficiency within the meaning of sec_6015 c in cheshire we held that sec_6015 c does not require the commissioner to show that the electing spouse had knowledge of the tax consequences arising from the item giving rise to the deficiency or that the item reported on the return was incorrect rather actual knowledge for purposes of sec_6015 c is an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof in the case of omitted income the electing spouse must have an actual and clear awareness of the omitted income cheshire v commissioner supra at fn ref omitted slip op pincite in the instant case petitioner had an actual and clear awareness of the omitted income---she knew when the transfer refund distribution was received and the amount of the distribution thus despite the fact that petitioner was not aware of the tax consequences arising from the transfer refund distribution or that her tax_return was incorrect ’ under our we note that in general under sec_6015 the taxpayer has the burden_of_proof see sec_6015 but for purposes of this provision the commissioner has the burden_of_proof see id petitioner and mr browne gave conflicting testimony continued standard in cheshire she does not qualify for relief pursuant to sec_6015 the final opportunity for relief under the statute lies in sec_6015 which provides as follows f equitable relief ---under procedures prescribed by the secretary if- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability we have jurisdiction to review for abuse_of_discretion the commissioner’s denial of relief under this subsection see 114_tc_276 see also 114_tc_324 in this case petitioner significantly benefited from the omitted income see kistner v commissioner tcmemo_1995_66 cited in butler v commissioner supra pincite among other things she made continued concerning whether mr browne advised petitioner that mr mitchell’s failure to effect a rollover of the transfer refund distribution within days of receipt could produce adverse tax consequences on the basis of the demeanor evidence as well as mr browne’s apparent involvement in the preparation of a counterfeit form_1099 to be submitted to respondent’s agents we find petitioner’s version of events more credible and conclude that she had no knowledge that her return when signed was incorrect repairs and improvements to her residence she paid down the mortgage she paid her and mr mitchell’s medical bills and she paid her children’s loans and college expenses she also established a_trust for her children in the amount of dollar_figure her spending over the years through including the trust fund totaled more than dollar_figure in short she used the money from the transfer refund to the considerable benefit of herself and her family these expenditures while no doubt generous and well intentioned nevertheless indicate the receipt of income far in excess of that previously available as normal support see 72_tc_1164 cited in butler v commissioner supra pincite we therefore conclude that respondent did not abuse his discretion in denying petitioner relief under sec_6015 to reflect the foregoing decision will be entered for respondent
